 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   PRISCILLA MALDONADO,                               Case No. 1:19-cv-00551-LJO-SAB

12                   Plaintiff,                         ORDER REQUIRING PLAINTIFF TO
                                                        SHOW CAUSE WHY THIS ACTION
13           v.                                         SHOULD NOT BE DISMISSED FOR
                                                        FAILURE TO SERVE IN COMPLIANCE
14   UNITED HEALTH CARE CENTERS OF                      WITH RULE 4 OF THE FEDERAL RULES
     THE SAN JOAQUIN VALLEY, et al.,                    OF CIVIL PROCEDURE
15
                     Defendants.                        FIVE DAY DEADLINE
16

17

18           On April 26, 2019, Priscilla Maldonado (“Plaintiff”) filed this action pursuant to the

19 Federal Torts Claims Act against United Health Centers of the San Joaquin Valley. A first
20 amended complaint was filed on May 14, 2019, adding Herman Leung as a defendant in this

21 action.

22           On April 30, 2019, an order setting the mandatory scheduling conference issued

23 informing Plaintiff that she was to “diligently pursue service of the summons and complaint” and

24 “promptly file proofs of the service.” (ECF No. 4 at 1.) Plaintiff was referred to Rule 4 of the

25 Federal Rules of Civil Procedure regarding the requirement of timely service of the complaint.

26 (Id. at 1-2.) Further, Plaintiff was advised that “[f]ailure to comply may result in the imposition
27 of sanctions, including dismissal of unserved defendants.” (Id. at 2.)

28           Rule 4(m) of the Federal Rules of Civil Procedure addresses the time requirements for


                                                    1
 1 service of the complaint in civil cases. Rule 4(m) provides:

 2          If a defendant is not served within 90 days after the complaint is filed, the court--
            on motion or on its own after notice to the plaintiff--must dismiss the action
 3          without prejudice against that defendant or order that service be made within a
            specified time. But if the plaintiff shows good cause for the failure, the court
 4          must extend the time for service for an appropriate period.
 5          More than ninety days have passed and Plaintiff has not filed a proof of service

 6 demonstrating that service has been effected in this matter nor has she sought an extension of

 7 time to do so. Accordingly, IT IS HEREBY ORDERED that within five (5) days from the date

 8 of entry of this order, Plaintiff shall SHOW CAUSE in writing why this action should not be

 9 dismissed for failure to serve the complaint in compliance with Rule 4(m) of the Federal Rules of

10 Civil Procedure.

11
     IT IS SO ORDERED.
12

13 Dated:     August 19, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
